Citation Nr: 0844805	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for type II diabetes 
mellitus, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.  He served in the Republic of Vietnam from January 1968 
to January 1969 and earned the Bronze Service Star.

In October 1998, the veteran filed a claim for service 
connection for PTSD.  In a January 2000 rating decision, the 
RO denied service connection for PTSD.  In December 2003, the 
veteran sought to reopen the claim of service connection for 
PTSD.  In an April 2004 rating decision, the RO denied the 
reopening of service connection for PTSD.  The veteran 
perfected an appeal of that denial.  However, the veteran in 
a December 2000 statement expressed disagreement with the 
denial of service connection in the January 2000 rating 
decision.  Therefore, the original claim of service 
connection for PTSD remains pending and the Board will review 
the claim on a de novo basis.

The issue of an increased rating for type II diabetes 
mellitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Issues not on appeal

A review of the veteran's claims file reflects that the 
veteran has raised the issues of service connection for a 
skin disability, renal failure, and hypertension, and that he 
has raised the issue of special monthly compensation for loss 
of a creative organ due to erectile dysfunction secondary to 
the service-connected diabetes mellitus.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran currently has PTSD.

4.  The occurrence of the alleged stressor of an attack on 
Cam Ranh Bay is supported by credible supporting evidence - 
namely, the veteran's service personnel records and a 
chronology of enemy attacks.

3.  There is competent medical evidence of record showing 
that the veteran's PTSD is related to a corroborated stressor 
in service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for PTSD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is accordingly generally applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
February 2004, November 2004, and May 2006, which were 
specifically intended to address the requirements of the 
VCAA.  The veteran and his representative have not contended 
that VCAA notice was in any way inadequate.  Regardless, as 
is discussed below, the Board's decision has resulted in 
allowance of service connection for PTSD.

Relevant law and regulation

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

38 U.S.C.A. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen, 
10 Vet. App. at 142.

Precedent holdings of the United States Court of Appeals for 
Veterans Claims (the Court) provide specific guidance for the 
adjudication of PTSD claims when the claimed stressor is 
exposure to enemy fire.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  These cases, taken together, stand for the 
proposition that if a veteran may be placed in the vicinity 
of a documented incident, it is not necessary that his exact 
location be pinpointed.  The Court has expressly held that a 
veteran need not prove "every detail" of an alleged stressor 
under such circumstances.  Instead, there must be independent 
evidence of the occurrence of a stressful event, and such 
evidence must at least imply the veteran's personal exposure.  
The independent evidence at least must be credible evidence 
that the veteran's stressors did in fact occur.

Analysis

The veteran essentially contends that he has PTSD stemming 
from stressors experienced during active duty in Vietnam.  

In the interest of clarity, the Board will discuss elements 
(1) and (2) of 38 C.F.R. § 3.304(f) (current disability and 
medical nexus) before moving its discussion to element (3), 
stressors.

With regard to element (1) of 38 C.F.R. § 3.304(f) VA 
treatment records reveal a diagnosis of PTSD.  Accordingly, 
element (1) is satisfied.  

Turning to element (2) of 38 C.F.R. § 3.304(f), medical 
nexus, VA treatment records reveal that the veteran's PTSD is 
related to only stressors from service in Vietnam, to include 
mortar attacks and "peripheral combat."  No non-service 
stressors were reported.  As a result, element (2) is 
satisfied.

With regard to element (3), stressors, the veteran has 
alleged an array of in-service stressors, to include rocket 
and mortar attacks at Cam Ranh Bay.   

The remaining question under 38 C.F.R. § 3.304(f) is whether 
there is credible supporting evidence of a claimed in-service 
stressor.  Turning to the stressor of rocket and mortar 
attacks at Cam Ranh Bay, the veteran's service personnel 
records show that he was stationed at Cam Ranh Bay in 1968.  
A chronology of enemy attacks reveals that there was a 
standoff attack on Cam Ranh Bay in March 1968.  The 
chronology of enemy attacks is independent evidence that the 
attack occurred.  The service personnel records at least 
imply the veteran's personal exposure to the attack on Cam 
Ranh Bay and are, therefore, credible evidence that one of 
the veteran's stressor did in fact occur.  Having considered 
the veteran's service personnel records and chronology of 
enemy attacks, the Board finds that there is corroborative 
evidence of record showing that the veteran was exposed to an 
enemy attack at Cam Ranh Bay.  Therefore, element (3) is 
satisfied.
 
In summary, the Board is of the opinion that the veteran has 
met all requirements needed establish service connection for 
PTSD.  Accordingly, the Board concludes that the relevant and 
probative evidence of record establishes that his current 
PTSD was incurred in service.  The benefit sought on appeal 
is accordingly allowed.


ORDER

Service connection for PTSD is granted.


REMAND

2.  Entitlement to an increased rating for type II diabetes 
mellitus, currently rated as 20 percent disabling.

In the April 2004 rating decision, the RO granted service 
connection for diabetes mellitus effective March 23, 2004 and 
assigned a 10 percent disability rating effective that same 
date.  The veteran filed a timely Notice of Disagreement with 
the assignment of a 10 percent disability rating.  In an 
April 2005 rating decision, the RO assigned a 20 percent 
disability for diabetes mellitus effective March 18, 2005.  
In April 2005, the RO issued a Statement of the Case (SOC) on 
this issue.  However, the letter accompanying the SOC 
reflects that the veteran's mailing address was incomplete.  
In addition, a February 2005 statement from the veteran 
reflects that he was not residing at the mailing address and 
that he was instead residing at a VA medical center.  In a 
June 2005 statement, the veteran's representative noted that 
the veteran was still an inpatient at a VA medical center, 
and requested that the SOC be reissued.  Thus, there is no 
indication that the veteran received the April 2005 SOC.  As 
an aside, the Board notes that the April 2005 SOC also 
addressed the issue of service connection for PTSD.  Still, 
in light of the grant of service connection for PTSD, the 
veteran is not prejudiced by the fact that he did not receive 
the April 2005 SOC as to that issue.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, the case is REMANDED for the following action:

The AMC should reissue a SOC pertaining to 
the issue of increased rating for type II 
diabetes mellitus, which should be sent to 
the veteran's current address of record.  
The veteran and his representative should 
be provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


